TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00386-CR



                                     Gayleen S. Todd, Appellant

                                                  v.

                                     The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY,
             NO. 13-08168-3, HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               A jury convicted appellant Gayleen S. Todd of the misdemeanor offense of failing

to maintain financial responsibility and assessed a $220 fine plus court costs. See Tex. Transp.

Code § 601.051. Representing herself, as she did at trial, Todd filed a notice of appeal.1 On

December 9, 2014, we notified Todd that her brief was overdue and requested a satisfactory

response on or before December 19, 2014. To date, the brief has not been received, nor have we

received a response to our notice.

               We hereby order appellant to file a brief in this cause no later than April 24, 2015.

The failure to file the brief by that date will result in the submission of this case and consideration


       1
          There is nothing in the clerk’s record indicting that Todd claimed to be indigent at trial.
However, because the failure to maintain financial responsibility is a misdemeanor offense that is
punishable only by fine, Todd would not be entitled to the appointment of counsel, even if she were
indigent. See Tex. Transp. Code § 601.191; Tex. Code Crim. Proc. 26.04(a).
of the appeal without briefs.2 See Tex. R. App. P. 38.8(b)(4) (under appropriate circumstances,

“the appellate court may consider the appeal without briefs, as justice may require”); see Lott v.

State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994) (affirming conviction on record alone where

appellant failed to file pro se brief after being properly admonished).

               It is so ordered on this the 27th day of March, 2015.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish




       2
           Todd also has not made arrangements to pay for the reporter’s record. If Todd fails to file
a brief, our consideration of this case will be based on our review of the clerk’s record alone, unless
Todd arranges for the reporter’s record to be filed.

                                                  2